Per Curiam.
This is the defendant’s appeal from a judgment holding that certain cash, bank accounts and government bonds were jointly owned by plaintiff and defendant and awarding a one-half interest in such jointly-owned property to plaintiff. The case is a factual one and our examination of the record convinces us that the court below correctly found the facts and applied the applicable law as stated in Goc v. Goc, 134 N. J. Eq. 61 (E. & A. 1943) and Rush v. Rush, 138 N. J. Eq. 611 (E. & A. 1946).
Judgment affirmed.